904 F.2d 535
UNITED STATES of America, Plaintiff-Appellee,v.Bill Patrick CONNORS, Sr., Defendant-Appellant.
No. 89-35411.
United States Court of Appeals,Ninth Circuit.
Submitted April 10, 1990*.Decided June 12, 1990.

Bill Patrick Connors, Sr., Duluth, Minn., in pro per.
Carl E. Rostad, Asst. U.S. Atty., Great Falls, Mont., for plaintiff-appellee.
Appeal from the United States District Court for the District of Montana.
Before WALLACE, HALL and WIGGINS, Circuit Judges.
PER CURIAM:


1
Bill Patrick Connors appeals the district court's denial of his second motion to provide a copy of the trial transcript at government expense.  We affirm.


2
A prisoner proceeding in forma pauperis on a habeas corpus petition is entitled to receive at government expense copies of court documents.  28 U.S.C. Sec. 2250 (1982).  Although Connors is indigent, he has not filed a habeas petition, and therefore is not entitled to copies of his trial transcript at government expense until he does so.  See Walker v. United States, 424 F.2d 278, 278-79 (5th Cir.1970).


3
AFFIRMED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to Ninth Circuit Rule 34-4 and Fed. R. App. P. 34(a)